DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
Applicant's amendment filed 12/21/2021 has been entered.  Currently, claims 1, 3-11, and 18-28 are pending, claims 2 and 12-17 are cancelled, and claims 24-28 are new.


Claim Rejections - 35 USC § 112
Claims 1, 3-11, 18-22, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
In claim 1, the limitations that there is a “heat-sensitive colour-forming layer in direct contact with the adhesive layer” does not find support in the specification as originally filed.  The siliconized layer rests on the colour-forming layer, and therefore it is impossible for the colour-forming layer to be in direct contact with the adhesive layer.  The closest support for these limitations is on page 1, but the crucial passage states that the materials “can be rolled up on themselves so that the heat-sensitive colour-forming layer onto which a siliconized layer is applied is in direct contact with the adhesive layer”.  This sentence is written awkwardly, but when read in context with paragraph as a whole, this is trying to state that the siliconized layer is in direct contact with the adhesive layer.


Claim 1, 3-11, 18-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations that there is a “heat-sensitive colour-forming layer in direct contact with the adhesive layer” renders the claims indefinite.  The siliconized layer rests on the colour-forming layer, and therefore it is impossible for the colour-forming layer to be in direct contact with the adhesive layer.  


Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, 8, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2006/0063013).
With regard to claims 1, 3, 4, 7, 8, 10, 18, and 19, Ikeda et al. teach a thermal recording material that may be made into a linerless thermal recording layer having a thermal adhesive layer on a back side of the label, which reads on applicants’ carrier-free self-adhesive heat-sensitive recording material comprising a hot-melt adhesive [0153].  The thermal recording material may comprise a substrate, such as paper, a thermal coloring layer over the substrate and a protective layer, which reads on applicants’ siliconized layer, over the thermal coloring layer [0020] and [0162].  In Examples 1 and 2 of Table 1, the thermal coloring layer comprises a developer and a fluoran dye, and the protective layer comprises a silicone resin III-3 or III-4, which reads on applicants’ polyorganosiloxane [0155]-[0159] and [0170].  The term “based on at least one siloxane” is being given the broadest reasonable interpretation of “comprising at least one siloxane” as there is no definition in the specification as to what “based on” means; therefore, the silicone resin in the protective layer of Ikeda et al. reads on applicants’ siliconized layer based on at least one siloxane.  
Ikeda et al. also teach that the developer may be a N,N’-di(m-chlorophenyl)thiourea, 1-acetoxy-2-zinc naphthoate or antipyrine complexes of zinc thiocyanate, which are all non-phenolic color developers [0067], [0074] and [0076]; however, they do not specifically teach using these developers in the examples.

	With additional regard to claims 1, 11, and 18, the thermal coloring layer may comprise a filler in example 11 and the filler may be kaolin or talc, which reads on applicants’ flaky pigment [0042], [0158] and [0168].  If the amount of filler in the dispersion B was made 10 parts, then the amount of filler in the thermal coloring layer would be approximately 16 parts relative to approximately 42.6 parts solids based upon the composition at [0158], which equates to a filler at 37.6% based upon total solid.  This was calculated assuming that the composition at [0156] is 100 parts total, which would be logical given that the other dispersion at [0155] is 100 parts total; however, the examples 1 and 2 do not specifically teach using kaolin or talc in these example, nor do they teach the amount of kaolin or talc in the composition.
	It would have been obvious to one having ordinary skill to have combined kaolin or talc into the composition for the thermal coloring layer as this is specifically taught in Ikeda et al. and it would have increased the water resistance of the thermal recording material [0042].  It would then have been obvious to have included the kaolin or talc in the dispersion B at any amount, including 10 parts by weight, and within the thermal coloring layer coating composition as a whole, including 16 parts relative to 42.6 parts total, such that there would be the proper water resistance to the thermal recording medium without wasting material.  
.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2006/0063013) in view of Morita (WO 2015/111518), wherein 9834022 is the national stage application and will be used as a translation.
Ikeda et al. render obvious all of the limitations of claim 1 above; however, they do not specifically teach the developers of claims 5 and 6.
Morita teaches a thermal recording material comprising a heat-sensitive recording layer comprising a color former and a color developer, wherein the color developer may be Pergafast 201, which is N-(p-toluenesulfonyl)-N’-(3-(p-toluenesulfonyloxy)phenyl)urea (col. 10, lines 40-62).  This developer may be used with a color former, such as 3-di-n-butylamino-6-methyl-7-anilinofluoran, which is the same as color former used in Ikeda et al. (col. 11, lines 32-41).
Since Ikeda et al. and Morita are both drawn to thermal recording media, it would have been obvious to one having ordinary skill to have combined the color developer of Morita into the thermal recording layer of Ikeda et al.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.  Additionally, this developer provides image stability against moisture and heat (col. 10, lines 3-11).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2006/0063013) in view of Taoka et al. (US 2014/0121099).
Ikeda et al. rendered obvious all of the limitations of claim 1 above; however, they do not specifically teach the materials for the thermal adhesive layer.
Taoka et al. teach a copolymer that may comprise an acrylic acids or esters thereof [0079].  The copolymer can be used in a hot melt adhesive [0088].  
Since Ikeda et al. and Taoka et al. are drawn to thermal/hot-melt adhesives that can be used in thermal recording media, it would have been obvious to one having ordinary skill to have substituted the thermal adhesive material of Ikeda et al. with the hot-melt adhesive material of Taoka et al.  The results of such a substitution would have predictable to one having ordinary skill. 


Claims 1, 3, 4, 7, 8, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamura et al. (5,866,508) in view of Ikeda et al. (US 2006/0063013).
With regard to claims 1, 3, 4, 7, 8, 10, 19, and 20, Sawamura et al. teach a thermosensitive recording material that may comprise a polyester film support, and a thermosensitive recording layer comprising a fluoran dye, which reads on applicants’ color former, and an octadecylphosphonic acid developer, which reads on applicants’ non-phenolic color developer (col. 11, lines 23-30, col. 14, lines 1-8 and lines 51-59, 
Ikeda et al. teach a thermal recording material that may be made into a linerless thermal recording layer having a thermal adhesive layer on a back side of the label, which reads on applicants’ carrier-free self-adhesive heat-sensitive recording material comprising a hot-melt adhesive [0153].
Since Sawamura et al. and Ikeda et al. are both drawn to thermal recording media, it would have been obvious to one having ordinary skill in the art to have combined the thermal adhesive layer of Ikeda et al. with the thermosensitive recording material of Sawamura et al.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.  The rationale to have used this was that it is a known adhesive for forming a thermal recording medium into a label.

With regard to claims 1, 11, and 20, Sawamura et al. also teach that conventional additives may be placed into the thermosensitive recording layer in order to improve the coating properties and recording characteristics of the thermosensitive recording layer; however, they do not specifically teach using kaolin or talc or the amount of the kaolin or talc.
Ikeda et al. teach that their thermal coloring layer may comprise a filler and the filler may be kaolin or talc, which reads on applicants’ flaky pigment [0042], [0158] and [0168].  If the amount of filler in the dispersion B was made 10 parts, then the amount of filler in the thermal coloring layer would be approximately 16 parts relative to approximately 42.6 parts solids based upon the composition at [0158], which equates to a filler at 37.6% based upon total solid.  This was calculated assuming that the composition at [0156] is 100 parts total, which would be logical given that the other dispersion at [0155] is 100 parts total.
It would have been obvious to one having ordinary skill to have combined the kaolin of Ikeda et al. as an additive into the composition of the thermosensitive coloring layer of Sawamura et al. as it would have increased the water resistance of the thermal recording material [0042].  It would then have been obvious to have included the kaolin or talc in any amount, including from 5 to about 60 wt% as claimed or 37.6% as is .  


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamura et al. (5,866,508) in view of Ikeda et al. (US 2006/0063013), and further in view of Morita (WO 2015/111518), wherein 9834022 is the national stage application and will be used as a translation.
Sawamura et al. in view of Ikeda et al. render obvious all of the limitations of claim 1 above; however, they do not specifically teach the developers of claims 5 and 6.
Morita teaches a thermal recording material comprising a heat-sensitive recording layer comprising a color former and a color developer, wherein the color developer may be Pergafast 201, which is N-(p-toluenesulfonyl)-N’-(3-(p-toluenesulfonyloxy)phenyl)urea (col. 10, lines 40-62).  This developer may be used with a color former, such as 3-diethylamino-6-methyl-7-anilinofluoran, which is the same as color former used in Example 1 of Sawamura et al. (col. 11, lines 32-43).
Since Sawamura et al. in view of Ikeda et al. and Morita are drawn to thermal recording media, it would have been obvious to one having ordinary skill to have combined the color developer of Morita into the thermal recording layer of Sawamura et al. in view of Ikeda et al.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.  Additionally, this developer provides image stability against moisture and heat (col. 10, lines 3-11).


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamura et al. (5,866,508) in view of Ikeda et al. (US 2006/0063013), and Morita (WO 2015/111518), and further in view of Marginean et al. (5,424,182).
Sawamura et al. in view of Ikeda et al. and Morita rendered obvious all of the limitations of claim 5 above; however, they do not specifically teach using a photoinitiator in the protective layer composition with the acrylic polyorganosiloxane.
Marginean et al. teach a thermal imaging film that has an overcoat layer placed onto the color-forming layer (col. 1, lines 8-11 and 33-43).  The purpose of the overcoat layer is to protect the color-forming layer (col. 7, lines 41-51).  The overcoat layer may comprise an acrylic functional silicone and a photoinitiator (col. 8, lines 39-52 and col. 9, line 64 to col. 10, line 7).
Since Sawamura et al. in view of Ikeda et al. and Morita, and also Marginean et al. are drawn to thermal recording media having curable monomers/oligomers in a protective layer, it would have been obvious to one having ordinary skill in the art to have combined the photoinitiator of Marginean et al. into the protective layer composition of Sawamura et al. in view of Ikeda et al. and Morita.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.  Additionally, the photoinitiator would have allowed more thorough curing of the protective layer composition.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sawamura et al. (5,866,508) in view of Ikeda et al. (US 2006/0063013), and further in view of Taoka et al. (US 2014/0121099).
Sawamura et al. in view of Ikeda et al. rendered obvious all of the limitations of claim 1 above; however, they do not specifically teach the materials for the thermal adhesive layer.
Taoka et al. teach a copolymer that may comprise an acrylic acids or esters thereof [0079].  The copolymer can be used in a hot melt adhesive [0088].  
Since Sawamura et al. in view of Ikeda et al. and Taoka et al. are drawn to thermal/hot-melt adhesives that can be used in thermal recording media, it would have been obvious to one having ordinary skill to have substituted the thermal adhesive material of Sawamura et al. in view of Ikeda et al. with the hot-melt adhesive material of Taoka et al.  The results of such a substitution would have predictable to one having ordinary skill. 


Allowable Subject Matter
Claims 23, 27 and 28 are allowed.
With regard to claim 23, Ikeda et al. and Sawamura et al. do not teach or suggest the combination of a specific colour developer, flaky pigment, and sensitizer in combination with the rest of the limitations claimed.



Claims 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no rationale in the prior art to have made the flaky pigment have the ratio of diameter to thickness or a percentage of flaky pigment having a particle size less than 2 microns in combination with the rest of the limitations claimed.
Additionally, there is no rationale in the prior art to have made the siliconized layer “consist essentially of siloxane” in combination with the rest of the limitations claimed.  The protective layers of either of Ikeda et al. or Sawamura et al. have significant percentages of other materials that would have materially affected the basic and novel characteristics of said protective layers such that it would not read on a layer consisting essentially of siloxane.


Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to the previous objections, 112(a) and 112(b) rejections have been fully considered and are persuasive.  The previous objections/rejections have been withdrawn. 


Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicants argue that the calcined kaolin of Ikeda et al. is not flaky.
The Examiner respectfully disagrees and notes that just because the flaky kaolin pigments have been aggregated into a secondary particle, this does not mean that the primary particles have completed lost their structure of being a flaky pigment.  Further, the claims do not exclude aggregating flaky primary particles into an aggregated secondary particle.
Additionally, the Examiner notes that Ikeda et al. also teach that talc can be used as the filler in the thermal coloring layer [0042].  This is also a flaky pigment and it would have been obvious to one having ordinary skill to have added talc to the thermal coloring layer as it is taught in Ikeda et al.  Applicants’ arguments against calcined kaolin would not be persuasive against talc, i.e. a flaky pigment.

Applicants argue that “based on” is understood by the skilled artisan to mean “main component of”.

  
Applicants argue on page 8 of their Remarks that the small amount of silicone would not result in a material that could be rolled up on itself.
The Examiner notes that applicants are arguing limitations that are not claimed.  There is no requirement in claim 1 for a large amount of siloxane in the siliconized layer.  Having said that, the Examiner again notes that using the language “consisting essentially of” as applicants have set forth in new dependent claims 26, would overcome both Ikeda et al. and Sawamura et al. and would align applicants’ arguments with their claim scope.

Applicants argue on page 9 of their Remarks that a protective layer between the colouring layer and silicone layer is effective.
The Examiner notes that applicants argue earlier in this paragraph that the present specification teaches away from using a protective layer, and therefore it is unclear why applicants are relying upon a protective layer later in the same line of argument.  Having said all this, the prior art of Ikeda et al. does not use a further layer between the color-forming layer and the silioxane based layer.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Gerard Higgins/Primary Examiner, Art Unit 1759